Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-3 and 6-22 are pending in the instant application. Claims 16-22 are new claims and drawn to the elected invention. Of those claims, claims 16, 17, and 19-22 read on the elected species.
 Claims 10-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-3, 6-9, 16, 17, and 19-22 is contained herein. Applicants’ species was found free of the art and the search extended to cover similar species possessing the species backbone.


Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 12/3/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 8/4/2022.

Status of Rejections
35 USC § 102

The rejection of claims 1-3 and 6-9 is maintained.

Applicant’s amendments, see Remarks, filed 8/4/2022, with respect to the rejection set forth in the Non-Final Office Action mailed 12/3/2021, have been fully considered but are not found persuasive.
Despite Applicant’s amendment, the claims are still anticipated by US Patent 7,041,687. The document still teaches compounds that may anticipate the claims such as in col. 26, example I-62 which corresponds to formula VI in claim 6 wherein b = 0, n = 1, R21 = halo, R3 = H, and R1 = dialkylamino substituted alkyl:

    PNG
    media_image1.png
    713
    1094
    media_image1.png
    Greyscale

.
Note that the examiner stated in the non-final office action that Applicants are advised to be aware of other species in this document which may anticipate the claims. Thus, the rejection is maintained.


New Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 6-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, the scope of variables “R” and “R’” are not defined in the claim. Thus, the metes and bounds of the claimed compounds are not determinate. Therefore, the claim and claims dependent on it which do not rectify the issue are indefinite. Correction is required. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US Patent 7,041,687-(mentioned in IDS).
Patent ‘687 teach a myriad of compounds such as in col. 26, example I-62 which corresponds to formula VI in claim 6 wherein b = 0, n = 1, R21 = halo, R3 = H, and R1 = dialkylamino substituted alkyl:

    PNG
    media_image1.png
    713
    1094
    media_image1.png
    Greyscale

. 
Compositions are disclosed at col. 95-97. Thus, the claims are anticipated.
Applicants are advised to be aware of other species in this document which may anticipate the claims. 




Conclusion
Claims 1-3, 6-9, 16, and 19-22 are rejected. Claim 17 is objected to for being dependent on a rejected base claim. However, full patentability of the latter claim has not been fully determined due to the election of species requirement and art cited of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624